DETAILED ACTION
Response to Arguments
Applicant's reply filed February 23, 2021 have been fully considered. The reply does not dispute the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, pre-AIA  35 U.S.C. 102(e), and pre-AIA  35 U.S.C. 103(a) rejections. Therefore, all the rejections from the previous office action mailed September 2, 2020, are maintained and repeated below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The limitation “wherein the base unit is configured to operate without a personal computer” as set forth in claim 1 seems to clearly indicate that the base unit operates without a personal computer. The applicants' drawings and disclosure (figs. 1 and 4 of drawings, pages 12-17 of the disclosure) teaches a base unit with a LCD, keypad, power supply, wireless module, microcontroller, expansion, USB, etc. This clearly reads on a personal computer, as generally defined (dictionary.com definition of a personal computer: a compact computer that uses a microprocessor and is designed for individual use, as by a person in an office or at home or school, for such applications as word processing, data management, financial analysis, or computer games; Webster’s II New Riverside University Dictionary definition of a personal computer: “A microcomputer for use by an individual, as in an office or home”). The base unit disclosed in figs. 1 and 4 of drawings and pages 12-17 of the disclosure fits within the definitions provided. Therefore, since there is no clear difference between a personal computer and base unit, the claim limitation “wherein the base unit is configured to 
Claims 2-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, by virtue of being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein the base unit is configured to operate without a personal computer” as set forth in claim 1 seems to indicate that the base unit operates without a personal computer. The applicants' drawings and disclosure (figs. 1 and 4 of drawings, pages 12-17 of the disclosure) discloses a base unit with a LCD, keypad, power supply, wireless module, microcontroller, expansion, USB, etc. Therefore, the written description discloses on a personal computer, as generally defined (dictionary.com definition of a personal computer: a compact computer that uses a microprocessor and is designed for individual use, as by a person in an office or at home or school, for such applications as word processing, data management, financial analysis, or computer games; Webster’s II New Riverside University Dictionary definition of a personal computer: “A microcomputer for use by an individual, as in an office or home”). The base unit disclosed in figs. 1 and 4 of drawings and pages 12-17 of the disclosure fits within the definitions provided. However, the written description fails to disclose the act of the base station being configured to operate without a personal computer. The specification is devoid of adequate structure to perform this claimed function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand how the base unit is configured to operate without a personal computer. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under 

Claims 1, 2, and 4-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kates 20050275530.
Regarding claim 1, Kates discloses a base unit (“monitoring computer 113”, [0068]) configured to communicate with an environmental device (“monitoring computer 113 to send water shut off instructions to the sensor unit 102”, [0068] wherein the sensor unit 102 is being read as the environmental device) and to communicate with a cellular remote the base unit (cellular telephone 123, [0029]) comprising: 
a first communication interface configured to receive environmental information from the environmental device (computer 113, with base unit 112 attached to it, receives environmental reporting information from the environmental device/sensor unit, [0032], [0047]) and to send a control instruction to the environmental device (“the computer 113 sends instructions to each sensor unit”, [0047], [0068]);
a wireless communication interface configured to send a first message to the cellular remote unit via a cellular communications network and to receive a second message from the cellular remote unit via the cellular communications network (monitoring computer 113 determines whether the condition is an emergency contacts the appropriate personnel 120 via cellular telephone 12, [0029]. The monitoring computer 113 contacts responsible personnel 120 using one or more of several communication systems such as telephone, pager, cellular telephone, or email (~contacts personnel’s remote device); [0068], [0029] responsible personnel 120 (~using remote device/cellular telephone 123) sends instructions to monitoring computer 113),

wherein the second message is a second digital communications message including a command regarding the environmental device (“the responsible party 120 sends instructions to the monitoring computer 113 instructing the monitoring computer 113 to send water shut off instructions to the sensor unit 102”, [0068]); and
a microcontroller configured to process the second message, to provide the control instruction based on the command, and to send the control instruction to the environmental device via the first communication interface ([0068], responsible personnel 120 sends instructions to monitoring computer 113 instructing the monitoring computer to send water shut off instructions to sensor unit 102, the sensor unit 102 receives instructions from monitoring computer 113 through base unit 112 to shut off the water supply (~control instruction based on command from personnel)), and
wherein the command is initiated by a user via the cellular remote unit to change an environmental characteristic controlled by the environmental device (“the responsible party 120 sends instructions to the monitoring computer 113 instructing the monitoring computer 113 to send water shut off instructions to the sensor unit 102”, [0068]), and wherein the base unit is configured to operate without a personal computer (see [0029]).
Regarding claim 2 as applied to claim 1, Kates further discloses wherein the 
	Regarding claim 4 as applied to claim 1, Kates further discloses wherein the change in the environmental characteristic associated with the environmental device is to turn the environmental device on or off system ([0068], shutting of gas to water heater or furnace).
	Regarding claim 5 as applied to claim 1, Kates further discloses wherein the change in the environmental characteristic associated with the environmental device is to raise or lower a setting associated with the environmental device system ([0068], shutting of gas to water heater or furnace).
	Regarding claim 6 as applied to claim 1, Kates further discloses wherein the cellular communications network includes a data bearer service (using one or more of… cellular network (i.e., cellular telephone) and Internet, [0029]).
Regarding claim 7 as applied to claim 1, Kates further discloses wherein the remote unit is a mobile remote unit (cellular telephone 123, [0029]).
Regarding claim 8 as applied to claim 1, Kates further discloses wherein the control instruction includes an environmental control instruction; and wherein the command includes an environmental command (instructions to shut off water or gas valve are environmental instructions comprising a command, [0068]).
Regarding claim 9 as applied to claim 1, Kates further discloses wherein the command is an energy conservation command associated with multiple environmental devices (instructions to shut off water or gas valve are environmental instructions are 
Regarding claim 10 as applied to claim 1, Kates further discloses wherein the cellular communications network includes a data bearer service (using one or more of… cellular network (i.e., cellular telephone) and Internet, [0029]); wherein the remote unit is a mobile remote unit (cellular telephone 123, [0029]); wherein the control instruction includes an environmental control instruction; and wherein the command includes an environmental command (instructions to shut off water or gas valve are environmental instructions comprising a command, [0068]).
Regarding claim 11 as applied to claim 10, Kates further discloses wherein the second message includes an energy conservation command associated with multiple environmental devices (instructions to shut off water or gas valve are environmental instructions are energy conservation commands, [0068]-[0071]).
Regarding claim 12 as applied to claim 10, Kates further discloses wherein the microcontroller is configured to process the environmental information into the representation (“The computer 113 evaluates the data and takes appropriate action. If the computer 113 determines that the condition is an emergency (e.g., fire, smoke, large quantities of water), then the computer 113 contacts the appropriate personnel 120”, [0032]) and to process the command into the control instruction (the computer 113 sends instructions to each sensor unit based on the instructions from the responsible personnel with cellular telephone 123, [0029], [0068]).
Regarding claim 13 as applied to claim 1, Kates further discloses wherein the remote unit is a cellular telephone (cellular telephone 123, [0029]), and wherein the environmental device comprises a thermostat ([0051], [0069]-[0070]).
claim 14 as applied to claim 1, Kates further discloses wherein the environmental device comprises light at least one of a light, thermostat or an alarm system ([0030], [0069]-[0070]).
Regarding claim 15 as applied to claim 1, Kates further discloses wherein the base unit and the environmental device are contained in the same enclosure (building 101 comprising base computer 113 and sensor units, fig. 1, [0029]). 
Regarding claim 16, Kates teaches a base unit (“monitoring computer 113”, [0068]) configured to communicate with an environmental device (“monitoring computer 113 to send water shut off instructions to the sensor unit 102”, [0068] wherein the sensor unit 102 is being read as the environmental device) and to communicate with a cellular remote (“The computer system 113 contacts a building manager, maintenance service, alarm service, or other responsible personnel 120 using one or more of several communication systems such as, for example, telephone 121, pager 122, cellular telephone 123 (e.g., direct contact, voicemail”, [0029] wherein the responsible personnel 120 who utilizes the remote unit receives the communication from the base unit/"computer 113") the base unit comprising: a wireless communication interface configured to receive a first message from the cellular remote unit via a cellular communications network ([0068], [0029] responsible personnel 120 (~using remote device/cellular telephone 123) sends instructions (~first message) to monitoring computer 113 via a cellular telephone communication system); a second communication interface configured to send a control construction from the base unit to the environmental device (“the computer 113 sends instructions to each sensor unit”, [0047], [0068]); wherein the first message is a first digital communications message ~control instruction based on command from personnel)); and wherein the command is for the base unit, and wherein the command is initiated by a user from the cellular remote unit interface ([0068], responsible personnel 120 sends instructions to monitoring computer 113 instructing the monitoring computer to send water shut off instructions to sensor unit 102, (~control instruction based on command from personnel)); and wherein the control instruction to the environmental device is based on the command for the base unit (the computer 113 sends instructions to each sensor unit based on the instructions from the responsible personnel with cellular telephone 123, [0029], [0068]).
Regarding claim 17 as applied to claim 16, Kates further discloses wherein the first message is received from the cellular remote unit using a data bearer service (using one or more of… cellular network (i.e., cellular telephone) and Internet, [0029]).
Regarding claim 18 as applied to claim 16, Kates further discloses wherein cellular remote unit is a mobile remote unit (cellular telephone 123, [0029]).
claim 19 as applied to claim 16, Kates further discloses wherein the base unit and the environmental device are contained in the same enclosure (building 101 comprising base computer 113 and sensor units, fig. 1, [0029]).
Regarding claim 20, Kates teaches a base unit (“monitoring computer 113”, [0068]) configured to communicate with an environmental device (“monitoring computer 113 to send water shut off instructions to the sensor unit 102”, [0068] wherein the sensor unit 102 is being read as the environmental device) and to communicate with a cellular remote unit (“The computer system 113 contacts a building manager, maintenance service, alarm service, or other responsible personnel 120 using one or more of several communication systems such as, for example, telephone 121, pager 122, cellular telephone 123 (e.g., direct contact, voicemail”, [0029] wherein the responsible personnel 120 who utilizes the remote unit receives the communication from the base unit/"computer 113") the base unit comprising: a wireless communication interface configured to receive a first message from the cellular remote unit via a cellular communications network ([0068], [0029] responsible personnel 120 (~using remote device/cellular telephone 123) sends instructions (~first message) to monitoring computer 113 via a cellular telephone communication system) and to send a second message to the cellular remote unit, wherein the first message is received before sending the second message (monitoring computer 113 determines whether the condition is an emergency contacts the appropriate personnel 120 via cellular telephone 12, [0029]. The monitoring computer 113 contacts responsible personnel 120 using one or more of several communication systems such as telephone, pager, cellular telephone, or email (~contacts personnel’s remote device). The system in fig. 1 of Kates ~contacts personnel’s remote device)); a microcontroller, at the base unit, configured to process the first message, to provide a control instruction based on the command, and to send the control instruction to the environmental device via the second communication interface ([0068], responsible personnel 120 sends instructions to monitoring computer 113 instructing the monitoring computer to send water shut off instructions to sensor unit 102, the sensor unit 102 receives instructions from monitoring ~control instruction based on command from personnel)); andPage 9Application No. 13/271,203Attorney Docket No. SHAM1010Customer ID: 109967 wherein the command is for the base unit, and wherein the command initiated by a user from the cellular remote unit ([0068], responsible personnel 120 sends instructions to monitoring computer 113 instructing the monitoring computer to send water shut off instructions to sensor unit 102, (~control instruction based on command from personnel)); and wherein the control instruction to the environmental device is based on the command for the base unit (the computer 113 sends instructions to each sensor unit based on the instructions from the responsible personnel with cellular telephone 123, [0029], [0068]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kates (US PGPub 2005/0275530 A1) in view of Sinclair 7,127,270.
	Regarding claim 3 as applied to claim 1, Kates discloses the claimed limitation except wherein the command is associated with an icon on the remote unit. However, in an analogous art, Sinclair discloses a remote unit comprising an icon on the display of the remote unit, the icon being associated with commands to control remote devices (control device 10, with display screen 60, that displays icon 27, for controlling variables such as temperature of remote devices, see figs. 1 and 2, col. 9, lines 43-50, col. 10, lines 1-25).
It would therefore have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Sinclair into the system of Kates .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648